FILED
                             NOT FOR PUBLICATION                            JUL 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN E. BARNHOUSE,                               No. 10-35602

               Plaintiff - Appellant,            D.C. No. 3:09-cv-05527-RBL

  v.
                                                 MEMORANDUM *
HAROLD CLARK; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Former Washington state prisoner John E. Barnhouse appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to

exhaust administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s dismissal for failure to exhaust and for clear error its factual

determinations. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We

affirm.

      The district court properly dismissed the action with prejudice because

Barnhouse did not timely exhaust his prison grievance remedies. See Woodford v.

Ngo, 548 U.S. 81, 93-95 (2006) (exhaustion is mandatory and must be done in a

timely manner consistent with prison policies).

      Barnhouse’s remaining contentions, including those that this court rejected

in a prior appeal, are unpersuasive.

      AFFIRMED.




                                            2                                       10-35602